ACCEPTED
                                                                            06-14-00130-CR
                                                                  SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                       1/5/2015 11:24:06 AM
                                                                            DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-14-00130-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  1/5/2015 11:24:06 AM
                                                        DEBBIE AUTREY
                     COURT OF APPEALS                       Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

              ALVIN PETER HENRY, JR., Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 25589; HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                     ORAL ARGUMENT WAIVED

                      CAUSE NO. 06-14-00130-CR

                                 IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                 ALVIN PETER HENRY, JR., Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 25589; HONORABLE BILL HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
  EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of



                                    2
Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

for an extension of time in which to file the Appellee’s (State’s) Brief upon

good cause shown below.

                                        I.

      On or about December 5, 2014, the appellant filed his brief in the

above-styled and numbered appellate cause. The appellee’s (State’s) brief

was due on or before Monday, January 15, 2015. The State’s first motion

seeks an additional thirty (30) days in which to file its brief.

                                       II.

      This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. The cause number in the 6th Judicial District Court was 25589.

                                       III.

      The appellant, Alvin Peter Henry, Jr., (Henry) filed a notice of appeal

on or about July 15, 2014 in this Court. The District Clerk of Lamar

County filed the Clerk’s Record on or about August 15, 2014. The official

court reporter filed the Reporter’s Record on or about October 2, 2014 along

with the exhibits on or about October 6, 2014.

      On or about October 30, 2014, the appellant, Henry, filed a motion for

extension of time to file his brief, which this Court granted. On or about

December 15th, the appellant filed his brief.


                                        3
                                     IV.

      The present deadline for filing the appellee’s (State’s) brief was

Monday, January 5, 2015. This Court has not granted a previous extension

to the appellee (State) in the above-styled and numbered appellate cause.

      Since the filing of appellant’s brief, counsel for the appellee (State)

was preparing for a jury trial in cause number 25603 styled The State of

Texas v. Curtis Anderson, but the defendant entered a plea on the day of trial.

On December 2nd, counsel for the appellee (State) was preparing for a jury

trial in cause numbers 25572 and 25618--both styled The State of Texas v.

Jacoby Hildreth, but the trial court continued these cause numbers. On

December 3rd, counsel for the appellee (State) was a speaker at the Elected

Prosecutors’ seminar in Austin, and was out of the office from December 3rd

through December 5th.

      The Christmas holidays fell on December 24-25, and the Lamar

County and District Attorney’s office was closed. The New Year’s Day

holiday fell on January 1, 2015, and the Lamar County and District

Attorney’s office was also closed.

      In addition to the criminal dockets above, counsel for the appellee

(State) was preparing a brief in cause number 06-13-00110-CR styled

Michael Earitt White v. The State of Texas; in the Sixth Judicial District


                                       4
Court of Appeals at Texarkana (which was also due on January 5, 2015).

Further, counsel for the appellee (State) was preparing the appellee’s

(State’s) brief in cause number 06-14-00053-CV styled In the Matter of D.B.

in the Sixth Judicial District Court of Appeals at Texarkana. The appellee’s

(State’s) brief was filed prior to the brief in White.

      Due to these circumstances, Appellee’s attorney is unable to complete

the intensive research necessary to prepare the brief in this appellate cause,

thus necessitating this request for an extension of time. Insufficient time

now remains to complete Appellee’s Brief, but, if the time is extended

another thirty (30) days to Friday, February 6, 2015, the State will have

sufficient time for completion with the time as extended.

                                        V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. Appellee requests that an extension of time until Friday,

February 6, 2015 be granted for the filing of Appellee’s Brief, or until such

time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its


                                         5
brief on or before Friday, February 6, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)


                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298

                                 ATTORNEYS FOR STATE OF TEXAS

                              VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing First
      Motion to Extend Time to File Appellee’s Brief and the facts
      and allegations contained are known to me and they are true
      and correct to the best of my knowledge.

                                        _____________________________
                                        Gary D. Young

                                       6
      SUBSCRIBED AND SWORN TO BEFORE ME on the 5th day of
January, 2015, to certify which witness my hand and official seal.



                                      Notary Public, State of Texas


                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 5th day of January, 2015 upon the following:

      Gary L. Waite
      Attorney at Law
      104 Lamar Avenue
      Paris, TX 75460


                                      ______________________________
                                      GARY D. YOUNG




                                     7